DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set, Declaration Under 37 CFR 1.132 of Kumsung Cho, and Applicant’s arguments/remarks submitted on May 6, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 2, 4-9, and 11-14 are pending. Claims 11-13 are withdrawn. Claims 3 and 10 are cancelled. Claims 1, 2, 4-9, and 14 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and newly added claim 14) in the reply filed on 19 February 2019 is acknowledged.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “to” should be added between “solution” and “12” in line 10.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi) (WO 2015/065027 A1; of record; citations from English equivalent: US 2016/0271052 A1), Shin et al. (Shin) (KR 19990041767 A1; citations from Google Machine English translation; of record), Hamamoto et al. (Hamamoto) (JP 2012 240909 A1; of record; citations from Google English translation), Iida et al. (Iida) (JP 2008 179737 A; of record; citations from Google English translation and Derwent English translation), Allen et al. (Allen) (US 2008/0302275 A1; of record), and Conan et al. (Conan) (US 2009/0185992 A1; published July 23, 2009).
	Applicant claims a production method of a pearlescent pigment comprising:
	preparing a pigment comprising a natural charcoal powder, comprising milling a natural charcoal to produce the natural charcoal powder having an average particle size ranging from 100 nm to 300 nm; and
	coating a flake substrate with the pigment, comprising:
	preparing a pigment suspension comprising the pigment and a first water-soluble inorganic salt solution, wherein a pH of the pigment suspension is 7;
	preparing a substrate suspension comprising the flake substrate; 
	adjusting the pH of the pigment suspension with a second water-soluble inorganic salt solution 12;
	preparing a mixture comprising the pigment suspension, a metal salt, and the substrate suspension, wherein a pH of the mixture is 5.5; and
allowing a reaction within the mixture to coat the substrate with the pigment,
	wherein the flake substrate comprises at least one selected from the group recited in the instant claim 1, and wherein the flake substrate comprises a metal oxide coating on a surface of the flake substrate,
wherein the natural charcoal is at least any one selected from the group consisting of those recited in the instant claim 1.

	Choi discloses a method for preparing a color gloss pigment for cosmetics which is human body-friendly and nature-friendly by preparing a color pigment with a natural dye and coating the pigment on a substrate (para.0012). Choi’s method may produce a colored gloss pigment with a black series of natural dye (para.0021, 0065). The method includes preparing a dye from a dye material of black series of natural dyes; titrating the dye with an inorganic salt solution and subsequently adjusting to a neutral pH (pH 7) to prepare a natural pigment containing the dye; introducing a flake substrate into a deionized (DI) water with stirring for dispersion to form a substrate suspension; and introducing a pH adjusting agent and the natural pigment into the substrate suspension to coat a surface of the flake substrate with the natural pigment (para.0013, 0023). 
	The step of forming the pigment particles may include milling the natural pigment, and mixing the pigment into DI water with stirring for dispersion (reading pigment suspension). In milling the pigment, it is preferred that the pigment is sufficiently milled at 50-2000 rpm (about 0.83-33.33 Hz) for about 12-24 hours (para.0031-0032). The pigment is in the solution of DI water in an amount of 3-30 parts by weight (para.0028). The solution further comprises at least one metal salt selected from the group consisting of BaCl2, CaCl2, AlCl3, SnCl4, TiCl4, TiOCl2, TiOSO4, FeCl3, FeSO4, SiCl4, ZrOCl2, Na2OSiO2·5H2O, MnCl2, MgCl2, and CoCl2. The metal salt is in the solution in an amount of 3-30 parts by weight (para.0027-0028).
	After adjusting to a neutral pH, Choi also exemplifies further adjusting the pigment suspension to pH 11 using potassium hydroxide prior to mixing with the pigment suspension with the substrate suspension (para.0073). Among the suitable basic solutions that may be used to adjust the pH of the pigment solution include NaOH and KOH (Choi claim 7).
	The step of forming a substrate suspension may include introducing a flake substrate into the DI water with stirring for dispersion. The flake substrate may include one or more of synthetic mica, natural mica, glass, plate-like iron oxide, plate-like alumina, plate-like silica, talc, or bismuth (para.0034). The substrate may preferably be contained in a range of 3-15 parts by weight based on 100 parts by weight of the substrate suspension (para.0054). The flake substrate may be coated with a metal oxide (para.0034, 0052). 
	In the step of coating the natural pigment, a pH adjusting agent and the natural pigment is mixed into the substrate suspension to coat a surface of the flake substrate with pigment particles. In an embodiment, the pH adjusting agent may be an acidic solution comprising a mixture of at least one selected from hydrochloric acid, sulfuric acid, and acetic acid (para.0035). In the aforementioned coating step, the pH of the mixed solution of the substrate suspension and the pigment is adjusted to 4.0 to 8.0. The coating reaction is preferably carried out at 200 rpm to 500 rpm for 30 minutes to 60 minutes (para.0036).
	In an embodiment, in the step of coating the natural pigment, the substrate suspension is titrated with an inorganic salt solution to adjust the pH of the substrate suspension and is stirred to coat a surface of the flake substrate with the natural pigment (para.0043, 0058). The pH may be adjusted by at least two pH adjustment steps as follows: The pH adjustment step may include (i) a first pH adjustment titrating the substrate suspension with 5% by volume concentration of a metal salt 1 (e.g. CaCl2 or AlCl3) to adjust the pH to 7 to 7.1; (ii) a second pH adjustment step, which involves slowly titrating with 5% by volume concentration of a metal salts 2 (e.g. CaCl2 or AlCl3), and stirring for 5 to 30 minutes, to adjust the pH to 4 to 4.1; (iii) a third pH adjustment step, which involves slowly titrating with 15% by volume concentration of Hall solution, and stirring for 5 to 30 minutes, to adjust the pH to 2.1 to 2.2; and (iv) a fourth pH adjustment step, which involves slowly titrating with 15% by volume concentration of a basic solution, and stirring for 5 to 30 minutes, to adjust the pH to 4.2 to 4.4 (para.0059-0060, 0074, 0083, 0090; Choi claim 23). 
	With regards to the amount of the metal salt being added to the substrate suspension in the aforementioned pH adjustment steps, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results; in the instant case, the desired or optimal pH that provides the optimal conditions for coating the surface of the flake substrate. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	After coating the flake substrate, the method further includes washing and dehydrating the coated flake substrate, drying the washed flake substrate, and screening/separating a flake substrate formed larger than a predetermined size among the flake substrates using a mesh. In the step of screening the flake substrate, the separated flake substrate may be not greater than 45 microns (para.0037-0039).
With regards to the order of addition of the ingredients disclosed by Choi, note: MPEP 2144.04 [R-1]: Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans,154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

	Choi does not appear to explicitly disclose (i) wherein the pigment includes natural charcoal powder selected from those recited in the instant claim 1; (ii) wherein the average particle size of the pigment including the natural charcoal powder is 100-300 nm; or (iii) wherein the pH of the pigment suspension is adjusted with a second water-soluble inorganic salt solution to a pH of 12. Shin, Hamamoto, Iida, Allen, and Conan are relied upon for this disclosure. Their teachings are set forth herein below.

	Shin discloses a cosmetic composition comprising natural charcoal powder. Shin discloses that the use of natural charcoal powder in cosmetic compositions demonstrate excellent effects and stability to the cosmetic (abstract). Shin discloses that synthetic carbon black and black iron oxide are known to be used in cosmetics as black pigment, but are known to have disadvantages, such as hazardous preparations methods and skin irritation. Shin discloses that natural charcoal powder may be used as a main black pigment component as it is safer to use and have improved usability (pg.1, Description, para.1-12).
	Shin discloses that natural charcoal may be ground to create a fine powder state, and the powder may be used to coat a surface (pg.1, Description, para.9). 
	Hamamoto is directed to cosmetic pigments that provide a sufficient function as a substitute for black iron oxide and carbon black, maintain good characteristics when blended in cosmetics, reduce environmental burden, and improve safety to the human body (abstract). Hamamoto discloses an aqueous dispersion containing plant charcoal as a black pigment, and a cosmetic containing the aqueous dispersion (pg.1, Description, para.1; pg.2, para.9). 
	Hamamoto discloses that black pigments have been widely used in makeup cosmetics. Hamamoto discloses that the black pigments used are mostly black iron oxide and carbon black, but black iron oxide and carbon black are generally considered to be poorly dispersible pigments due to their Description, para.2-5).
	To address the above problems, Hamamoto discloses an aqueous dispersion of plant charcoal having an average particle diameter controlled to 150 nm to 700 nm, which is higher than black iron oxide, and also achieves blackness equivalent to carbon black. Since the minimum particle diameter is controlled to be 100 nm or more, the problem of safety of the fine particles to the human body can be avoided. Thus, Hamamoto’s plant charcoal particles can be a sufficient substitute for black iron oxide or carbon black. Additionally, good characteristics can be maintained even when the aqueous dispersion is blended in cosmetics, and a cosmetic that is effective in reducing environmental burden and improving safety to the human body can be achieved (pg. 2, para.4, 7, and 13).
	Iida is relied upon for the disclosure of specific plant charcoals known to be used as black pigment. Iida discloses a highly safe ink that is suitable for printing onto the surface of food products (abstract; pg.2, Description, para.1 and 4). The ink does not have hygiene or safety concerns, and when printed on various foods, food-contacting materials, food packaging materials, the inks do not cause colorant elution even when wet (pg.3, para.2). Iida’s ink uses charcoal pigment, which is a plant charcoal pigment, such as cedar charcoal (pg.3, para.7). As evidenced by the Derwent abstract, the specific cedar Japanese cedar (Cryptomeria japonica) charcoal (Derwent translation, pg.2, Preferred Components).
	The charcoal pigment has a 50% particle size of 10 nm to 5 micron and a 90% particle size of 10 micron or less. The charcoal pigment can be ground down to the desired particle size (pg.3, para.8 and 14). The charcoal powder pigment demonstrates good opacity and black color reproduction within the aforementioned particle size range (pg.4, para.2). The ink is the form of a dispersion (pg.4, para.2 and 13).	
Allen discloses a nanoscale pigment particle having an average particle size of from about 10nm to about 500nm. The pigment particles are useful in cosmetics (abstract; para.0007). Allen discloses that the color characteristics of pigments can vary widely depending on the size and crystal morphology, and that small, nanosized pigment particles may be able to minimize or avoid the problems associated with using conventional larger-sized pigment particles. Among the improved properties include (1) superior coloristic properties (large color gamut, brilliance, hues, vivid color); (2) color stability and durability (thermal, light, chemical, and air-stable colorants); (3) minimal or no colorant migration; (4) processable colorants (easy to disperse and stabilize in a matrix); and (5) inexpensive material costs (para.0007).
Conan, in an embodiment, discloses a process for making a pearlescent pigment, which comprises providing a substrate, coating iron oxide on the substrate by oxidizing an iron salt with an oxidant in a mixture while increasing the pH from acidic to basic (para.0014, 0019). The pH may be increased to a range of about 7 to about 12 using a base such as KOH (para.0017). Conan discloses that the strength of the shade of the pigment may be finely tuned by controlling parameters like the temperature and the pH of the coating mixture (para.0021).

	As discussed above, Choi discloses preparing pigments for cosmetics which is human body-friendly and nature-friendly by coating a pigment onto a substrate, and the pigment may be of a black series of natural dyes. In light of Shin’s and Hamamoto’s disclosures that natural charcoal powder, in 
	With regards to the size of the charcoal powder, as discussed above, Hamamoto discloses that if the particles are too large, it is extremely difficult to disperse it, which may, in the case of eyeliners, result in settling and forming hard cakes, clogging, etc., whereas if the particles are too small, there are safety concerns to the human body. Thus, Hamamoto discloses the plant charcoal powder should have the particle diameter be greater than 100 nm or more, such as having a particle diameter between 150 nm to 700 nm, in order to avoid safety problems of fine particles to the human body. In light of Hamamoto’s disclosure, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to mill the plant charcoal to have a particle size between 150 nm and 700 nm. One of ordinary skill in the art would have been motivated to do so in order to avoid safety issues when using the plant charcoal particles on the human body, while also having a sufficient particle size that leads to good stable dispersibility when used in Choi’s pigment suspension so that the coating of the pigment onto the substrate may be more uniform throughout the substrate, thus allowing for the production of better quality pigments e.g. more brilliant, vivid color (Allen). One of ordinary skill in the 
With regards to all of the amounts and ranges disclosed by the prior art references discussed above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to the specific plant charcoal to use in the preparation of the cosmetic pigments of the combined teachings of Choi, Shin, and Hamamoto, in light of Iida’s disclosure that Japanese cedar charcoal is known to be safe for human use, it would have been obvious to one of ordinary skill in the art to try using Japanese cedar charcoal as the specific plant charcoal powder in the method of the combined teachings of Choi, Shin, and Hamamoto discussed above as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Hamamoto discloses the use of plant charcoal as a black pigment in cosmetic products, and Iida discloses that Japanese cedar charcoal is a plant charcoal known to be used in ink that is safe for human use, provides a black pigment, and known to be ground to a particle size within Hamamoto’s disclosed particle size range. 
With regards to the limitation in the instant claim 1 wherein the pH of the pigment suspension is adjusted with a second water-soluble inorganic salt solution to a pH of 12, as discussed above, Choi exemplifies adjusting the pigment suspension to pH 11 using potassium hydroxide. Although the pH of the pigment suspension for this step does not overlap, note MPEP 2144.05(I): a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In the instant case, the adjusted pH of the pigment suspension in Choi is so close to the pH recited in the instant claims that one skilled in the art would have expected to have the same property. 
Alternatively, Conan is relied upon for the motivation to optimize the pH of the pigment suspension by optimizing the amount of KOH added to the pigment suspension. In particular, as Conan 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive. In light of Applicant’s claim amendments, a new rejection citing a new combination of references is set forth above to address the newly amended claims. Applicant’s arguments still relevant to the new rejection are set fort herein below.
(1) Applicant argues that the experimental data submitted in the Declaration Under 37 CFR 1.132 of Kumsung Cho (Declaration) show that the features of claim 1 has unexpected desirable effects. In Comparative Example 1 of the Declaration, a bamboo charcoal pigment suspension was prepared using the method according to claim 1, but without the step of adjusting the pH of the pigment suspension with a second water-soluble inorganic salt solution to 12, whereas in the Example, the bamboo charcoal pigment suspension was prepared using the method according to claim 1. 
Applicant argues that Table 1 and Fig.1 of the Declaration show that the step of adjusting the pH of the pigment suspension to 12 caused a dramatic decrease of D90, indicating that the features of claim 1 significantly reduced the extent of aggregation of the charcoal particles. Applicant further argues that the mica substrate coated with the charcoal of the Comparative Example 1 had much more significant detachment of the bamboo charcoal from the substrate compared to the mica flake substrates coated with the Example (Fig. 2 of Declaration). Applicant argues that Fig. 3 of the Declaration demonstrates that the blackness of the mica substrate coated with the charcoal of the Comparative Example 1 is lower than the blackness of the mica substrate coated with the charcoal of the Example.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The data shown in the Declaration are not found persuasive because it is unclear if the comparison of pH 12 from the Declaration’s Example is to that of the closest prior art of record, which in the instant case would 
A pH “not adjusted to 12” may be any value that is not 12, so it cannot be determined what the pH of Comparative Example 1 was. The prior art already discloses adjusting the pigment suspension to a pH of 11. Thus, if for example, Comparative Example 1 was adjusted to an acidic pH value (e.g. pH of 2), which is encompassed by pH “not adjusted to 12”, then Applicant has not demonstrated the criticality of the claimed pH of 12, but rather, has demonstrated the criticality of adjusting to a basic pH, which is already taught by Choi, as Choi discloses adjusting the pH to a basic pH, i.e. pH of 11.
Thus, from the information provided about Comparative Example 1 in the Declaration, it cannot be concluded that Applicant’s purported unexpected results are due to the criticality of adjusting the pigment suspension to a pH of 12.

(2) Applicant argues that neither Hamamoto nor Choi teaches or suggests that the aqueous dispersion of vegetable charcoal of Hamamoto is suitable to coat a flake substrate, such as the flake substrate of Choi. Applicant thus argues that Choi and Hamamoto fail to provide one of ordinary skill in the art with motivations to combine the two reference to result in the features of claim 1.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. Choi discloses that a natural black dye may be used as the pigment component coating the substrate to form the pigment for use in cosmetics. Shin and Hamamoto disclose that natural charcoal, such as plant charcoal, is known to be ground into a powder and used in cosmetic compositions as a black pigment, and provides benefits overs conventional carbon black and black iron oxide used as black pigments in cosmetics, such as being known to be safe for human use, reducing environmental burden, and providing excellent effects and stability to cosmetic compositions. Thus, Shin and Hamamoto were relied upon for the motivation to 

(3) Applicant further argues that the comparison of Comparative Example 2 and the Example in the Declaration demonstrates the claimed charcoal powder size range demonstrates unexpected desirable results as well. Comparative Example 2 of the Declaration uses an average particle size of the bamboo charcoal that is outside the recited 100-300 nm range, while the Example uses an average particle size of the bamboo charcoal that is within the recited 100-300 nm range. 
Applicant argues that the inventors have found that when the average particle size of the bamboo charcoal is larger than 300 nm, the large bamboo charcoal particles have lower adhesion to the flake substrates; and when the average particle size of the bamboo charcoal is smaller than 100 nm, the bamboo charcoal particles requires a long milling time to product, which causes the particles to aggregate into large particles which do not adhere to the flake substrates well. Applicant further argues that the pigment of the Example is blacker than the pigment of the Comparative Example 2 (Declaration Fig. 6).

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. The data shown in the Declaration are not found persuasive because it is unclear what the specific particle sizes tested were, and thus it is unclear if the data is a comparison to that of the closest prior art of record, if it establishes the criticality of the claimed range, and if it is commensurate in scope with the claims. With regards to Comparative Example 2 of the Declaration, the Declaration merely states that the average particle size was “outside the recited 100 nm to 300 nm range”. In the rejection set forth above, Allen was relied upon for the disclosure of known nanoscale pigment particles sizes. Specifically, Allen discloses nanoscale pigment particles having an average particle size of from about 10-500 nm are useful in cosmetics. Applicant argues that using an average particle size of smaller than 100 nm and larger than 300 were disadvantageous compared to an average particle size between 100-300 nm. However, as the Declaration does not appear to explicitly disclose what size “smaller than 100 nm” was used and what size “larger than 300 nm” was used, it is unclear if Applicant has established the criticality of the claimed range. For example, if the “smaller than 100 nm” tested was 5 nm, and “larger than 100 nm” tested was 600 nm, then Applicant has not established the criticality of the claimed range, but rather, demonstrates that Allen’s disclosed range of 10-500 nm is still a suitable useful range. 
Note MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Thus, from the information provided about Comparative Example 2 and the Example in the Declaration, it cannot be concluded that Applicant has established the criticality of the claimed particle size range of 100-300 nm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,629,796 B2 (USPN 796) in view of Shin et al. (Shin) (KR 19990041767 A1; citations from Google Machine English translation; of record), Hamamoto et al. (Hamamoto) (JP 2012 240909 A1; of record; citations from Google English translation), Iida et al. (Iida) (JP 2008 179737 A; of record; citations from Google English translation and Derwent English translation), Allen et al. (Allen) (US 2008/0302275 A1; of record), and Conan et al. (Conan) (US 2009/0185992 A1; published July 23, 2009). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar methods of producing a pigment for use in cosmetic compositions, comprising the steps of milling a pigment and coating a flake substrate with the produced pigment.
The primary differences between the instant claims and the cited claims of USPN 796 are that the cited claims of USPN 796 do not appear to explicitly claim: (i) the use of natural charcoal; (ii) wherein the pigment including the natural charcoal powder is 100-300 nm; (iii) wherein the milling is performed at 20 to 40 Hz for 24 to 72 hours; (iv) wherein in the screening of the flake substrate, an average particle size of the flake substrate to be separated is 45 microns of less; and (v) wherein the pH of the pigment suspension is adjusted with a second water-soluble inorganic salt solution to a pH of 12. These differences are prima facie obvious modification in view of the teachings of Shin, Hamamoto, Iida, Allen, and Conan. Their teachings are set forth above and incorporated herein.
With regards to difference (i), USPN 796 is directed to the production of pigments for cosmetics which are human body-friendly and nature-friendly (col.1, line 65-col.2, line 3), and claim 1 of USPN 796 claims the use of black natural dye as the coating pigment. In light of Shin’s and Hamamoto’s disclosures that natural charcoal powder, in particular, plant charcoal powder (Hamamoto) is known to be 
With regards to differences (ii) and (iii), USPN 796 discloses when milling the pigment, it is preferred that the pigment is sufficiently milled at 50-2000 rpm (about 0.83-33.33 Hz) for about 12-24 hours (col. 4, lines 6-8). Hamamoto discloses that if the particles are too large, it is extremely difficult to disperse it, which may, in the case of eyeliners, result in settling and forming hard cakes, clogging, etc., whereas if the particles are too small, there are safety concerns to the human body. Thus, Hamamoto discloses the plant charcoal powder should have the particle diameter be greater than 100 nm or more, such as having a particle diameter between 150 nm to 700 nm, in order to avoid safety problems of fine particles to the human body. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the claims of USPN 796 and the teachings Shin and Hamamoto, and mill Hamamoto’s natural charcoal using USPN 796 parameters disclosed above to a powder having a size between 150-700 nm. One of ordinary skill in the art would have been motivated to do so in order to avoid safety issues when using the particles on the human body, while also having a sufficient particle size that leads to good stable dispersibility when used in USPN 796’s pigment suspension so that the coating of the pigment onto the substrate may be more uniform throughout the substrate, thus allowing for the production of better quality pigments e.g. more In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With regards to the specific plant charcoal powder, in light of Iida’s disclosure that Japanese cedar charcoal is known to be safe for human use, it would have been obvious to one of ordinary skill in the art to try using Japanese cedar charcoal as the specific plant charcoal powder in the method of the combination of the claims of USPN 796 and teachings of Shin and Hamamoto discussed above as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Hamamoto discloses the use of plant charcoal as a black pigment in cosmetic products, and Iida disclose that Japanese cedar charcoal is a plant charcoal known to be used in ink that is safe for human use, provides a black pigment, and known to be ground to a particle size within Hamamoto’s disclosed particle size range. 
	With regards to difference (iv), USPN 796’s claim 11, for example, claims screening/separating the flake substrate formed according to size of the flake substrate using a mesh. USPN 796 discloses that in the step of screening the flake substrate, the separated flake substrate may be not greater than 45 microns (col.4, lines 51-52). It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification. This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
.

Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered. As USPN 796 is a family patent of the Choi reference cited in the 103 rejection, Applicant also applies the above comments regarding the patentability of the cited claims to the double patenting rejection.
The rebuttal to Applicant’s arguments to the 103 rejection are set forth above and incorporated herein.

Conclusion
Claims 1, 2, 4-9, and 14 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616